United States Court of Appeals
                                                             Fifth Circuit
                                                          F I L E D
               In the United States Court of Appeals
                       for the Fifth Circuit               June 28, 2006

                                                       Charles R. Fulbruge III
                                                               Clerk
                           No. 05-60812
                         Summary Calendar


PABLO ROBERTO ORTEGA,

          Petitioner,

v.

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

          Respondent.

                        ––––––––––––––––
            Petition for Review of an Order of the
                 Board of Immigration Appeals
                      BIA No. A29 867 825
                        ––––––––––––––––

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Pablo Roberto Ortega petitions for review of a decision by

the Board of Immigration Appeals (BIA) denying Ortega’s motion

to reopen his removal proceedings.      He argues that the BIA

should have reopened his removal proceedings in order to allow

him to pursue relief under § 212(c) and (h) of the Immigration

and Nationality Act (INA).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60812
                                 -2-

    This    court   lacks   jurisdiction       to   consider   Ortega’s

argument that the BIA should have reopened his case pursuant

to the BIA’s sua sponte authority.           See Enriquez-Alvarado v.

Ashcroft,   371 F.3d 246,   250   (5th   Cir.   2004).     Ortega’s

contention that this court has the authority to examine sua

sponte whether relief under INA § 212(c) and (h) is available

to Ortega lacks merit.      Moreover, Ortega has failed to brief

any other cognizable issues regarding the BIA’s decision.           See

Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).

Accordingly, Ortega’s petition for review of the BIA’s decision

is DISMISSED AS FRIVOLOUS.      See 5TH CIR. R. 42.2.